UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4153



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MELVIN OWENS JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-01-50)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Melton, Chesapeake, Virginia, for Appellant.     Paul J.
McNulty, United States Attorney, James Ashford Metcalf, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin   Jackson,   who   was   sentenced   to   fifty-two   months’

imprisonment following his conditional guilty plea to being a felon

in possession of a firearm under 18 U.S.C.A. § 922(g)(1) (West

2000), challenges only the district court’s denial of his motion to

dismiss his indictment for lack of jurisdiction.        In that motion,

Jackson argued the interstate commerce requirement of § 922(g)

could not be satisfied by possessing a firearm that had traveled in

interstate commerce. However, because this claim is meritless, see

United States v. Nathan, 202 F.3d 230, 234 (4th Cir. 2000), we find

the district court properly denied Jackson’s motion.       Accordingly,

we affirm Jackson’s conviction and sentence and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                     2